Interim Decision #1696

MATTER OF GARCIA-11E131DES

In Deportation Proceedings
A-13402252
A-13423161-2

Decided by Board February 16, 1967
The determination as to whether an alien is entitled to classification as -a refugee pursuant to the provisions of section 203(a) (7), Immigration and Nationality Act, as amended by P.L. 80-230, lies solely within the authority of
the District Director (8 OPR 245.4), from which determination no appeal lies;
and once the District Director has made Such a determination, the special
inquiry officer's consideration thereafter is properly directed only to the pertinent aspects of the application for adjustment of status to that of a permanent resident, as a matter of discretion.
0/faltrin•

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251]—Nonimmigrant
(temporary visitor for pleasure)—Remained longer
(all aliens).
ON itETr ATV Or SzeroNDENT:

ON Brzers or SEaVICE:

'Ciro Malgtrasi, Esquire
Cafe Tetuan 200
Apartado 2245
San Juan, Puerto Rico 00903

Irving A. Appleman
Appellate Trial Attorney

On March 11, 1966, the District Director approved applications filed
by the adult respondents for classification as refugees, pursuant to
section 203 (a) (7) of the Immigration and Nationality Act (8 U.S.C.
1153).
On April 11, 1966, the special inquiry officer, finding that it was not
the Congressional intent to accord the respondents status as refugees,
deemed it his obligation and duty to deny their applications for adjustment of status to that of permanent residents, as a matter of discretion, and did so. However, he did then grant their alternative requests for voluntary departure, with a. provision for their deportation
on the above-stated grounds in the event of their failure to so depart.
He then certified the case to this Board for final decision.
On July 20, 1060, this Board remanded the caso to the special in75
5214354-89-7

Interim Decision #1696
quiry officer for the purpose of affording him an opportunity to reconsider the respondents' applications for adjustment of status to
that of permanent residents, on the merits. In so doing, we pointed out
that the special inquiry officer lacked authority to review the respondents' applications for classification as refugees under section 203 (a) (7)
of the Immigration and Nationality Act.
Despite the foregoing decision of this Board, on remand the special
inquiry officer again considered the question of whether the respondents were entitled to classification as refugees under section 203(a)
(7) of the Immigration and Nationality Act, per langem et latera. On
that occasion, however, it was his conclusion that they were entitled
to such status. He also found that the respondents have established
their eligibility for adjustment. of their status to that of permanent

residents, and he thereupon granted such relief, He then directed that
the proceedings be terminated but certified the case to this Board for
final decision.
These respondents constitute a family group consisting of a 50year - old husband and his 34-year-old wife, both natives and citizens of
Spain, and their 7-year-old son, a native and citizen of Cuba, who may
also have a valid claim to Spanish nationality. All the respondents were
last admitted to the United States as nonimmigrant temporary visitors
for pleasure, the adult male on November 20, 1961, and the other two
respondentson June 29, 1962. All the respondents were authorized to
remain iii the United Statei as visitors. until July 17, 1964, and they
were thereafter given the privilege of departing from this country
without the institution of deportation proceedings on or before November 6, 1965. They have; however, remained in this country since that
date without authority.
The foregoing establishes the deportability of the respondents, as
charged. This has been conceded throughout the course of these
proceedings and is unchallenged here. This aspect of the case, accordingly, needs no further discussion.
The special inquiry officer has already granted these respondents the
privilege of voluntary departure. Suffice it to say, in this connection,
that the record before us supports said official's action in this respect.
The special inquiry officer has also now granted the respondents' applications for adjustment of their status to that of permanent residents
pursuant to section 245 of the Immigration and Nationality Act, as
amended. His discursive opinion of December 2, 1966, contains rather
meagre treatment of this aspect of their cases. However, our review of
the record does support his action in this respect. Accordingly, his
decision will be approved.
Before entering an order to that effect, however, brief comment is
76

Interim Decision #1696
required concerning the special inquiry officer's persistent efforts to
review the District Director's decision to approve the respondents'
applications for classification as refugees under section 208(a) (7)
of the Immigration and Nationality Act. As we previously pointed out,
this is a matter which the regulations (8 CFR 245.4) place solely within
the authority of the District Director, as follows :
* a * the determination as to ' whether an alien is entitled to the claimed
preference status shall be made by the District Director ; no appeal shall lie from
his determination.

Once the District Director has exercised the authority delineated in the
foregoing regulation in favor of an alien, the special inquiry officer's
consideration thereafter is properly directed only to the requirements
other than the availability of a quota number, including the question of
whether the application for adjustment of the alien's status to that of a
permanent resident should be granted, as a matter of discretion.
ORDVII: It is ordered that" the special inquiry officer's decision of
December 2, 1966, granting the applications of these respondents for
adjustment of their status to that of permanent residents, and further
directing that the proceedings in their cases be terminated, be and
tiresome is hereby afritnied.

77

